 Case 3:17-cv-02073-LAB-KSC Document 117 Filed 07/30/19 PageID.1898 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Ariel Shuckett, Individually and On
Behalf of All Others Similarly Situated                    Civil Action No.    17cv2073-LAB-KSC

                                             Plaintiff,
                                      V.
DIALAMERICA Marketing Inc.; AS                               JUDGMENT IN A CIVIL CASE
America, Inc., doing business as
American Standard Brands
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
DialAmerica’s Motion for Summary Judgment, which American Standard has joined, is granted.




Date:          7/30/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ J. Taylor
                                                                                     J. Taylor, Deputy
